Citation Nr: 1033303	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-36 536	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus type II and 
herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus type 
II and herbicide exposure.

3.  Entitlement to service connection for renal insufficiency, to 
include as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1966 and from October 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from July 2007 and December 2008 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In the July 2007 rating decision, the 
RO denied the Veteran's request to reopen the claim for service 
connection for hypertension.  In the December 2007 rating 
decision, the RO, in part, denied service connection for renal 
insufficiency.  During the pendency of this appeal and in a 
November 2008 rating decision, the RO reopened the Veteran's 
previously denied claim for service connection for hypertension, 
but denied the claim on the merits.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in June 2010.  A copy of the hearing 
transcript has been associated with the claims file.

The issues of entitlement to service connection for hypertension 
and renal insufficiency are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

FINDINGS OF FACT

1.  The Veteran did not appeal an August 2004 rating decision 
which denied service connection for hypertension, to include as 
secondary to service-connected diabetes mellitus type II.

2.  Evidence received since the August 2004 rating decision, when 
considered with previous evidence of the record, relates to an 
unestablished fact necessary to substantiate the Veteran's claim 
for service connection for hypertension and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The August 2004 rating decision that denied the Veteran's 
claim for service connection for hypertension is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen a claim 
for service connection for hypertension.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159 (2009).  Such notice must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if there is a favorable disposition of the 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The Board notes that 
effective May 30, 2008, VA amended its regulations governing VA's 
duty to provide notice to a claimant regarding the information 
necessary to substantiate a claim.  The new version of 38 C.F.R. 
§ 3.159(b)(1), removes the portion of the regulation which states 
that VA will request that the claimant provide any evidence in 
his possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

In this case, the Board had determined that reopening the 
Veteran's claim is warranted, which represents a full grant of 
the issue being decided.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

B.  Law and Analysis

Service connection may be granted to a veteran for a disability 
resulting from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2009).  For the showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2009).  Service connection may be granted for a disease 
diagnosed after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2009).  In addition, service 
connection may be presumed for certain chronic diseases that are 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) medical, 
or in certain circumstances, lay evidence of in- service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, the 
action having become final by the expiration of one year after 
the date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 
(2009).  Thus, the August 2004 denial became final as the Veteran 
did not file a timely appeal.

The Board notes that, historically, after the Veteran was denied 
service connection for hypertension in August 2004, he sought to 
reopen that claim in March 2007.  The RO issued a rating decision 
in July 2007 which denied the Veteran's claim on the basis that 
new and material evidence had not been received.  The Veteran 
then submitted a claim to again reopen his claim in August 2007, 
and the RO construed his submission as a new claim.

Except in the case of simultaneously contested claims, notice of 
disagreement (NOD) shall be filed within one year from the date 
of the mailing of notice of the result of initial review or 
determination.  38 U.S.C.A. § 7105 (2009).  In this case, the 
appeal period for the July 2007 rating decision had not elapsed 
at the time that the Veteran sought to again reopen his claim in 
August 2007.  Therefore, the July 2007 rating decision was not 
final.

Although the RO reopened the claim and has adjudicated the issue 
of entitlement to service connection on the merits in the 
November 2008 rating decision, the Board must consider the 
question of whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In general, if new and material evidence is presented or secured 
with respect to a finally adjudicated claim, VA shall reopen and 
review the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2008); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  38 C.F.R. § 3.156(a) (2008).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  New 
and material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  Only evidence 
presented since the last final denial on any basis will be 
considered in the context of the entire record.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In determining whether evidence is new 
and material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be considered.  
In essence, at the time of the prior denial, the RO found that 
the evidence did not establish that the Veteran's hypertension 
was related to either his service-connected diabetes or his 
military service.

Since the prior final decision, new evidence has been added to 
the record.  The Veteran underwent a VA examination in November 
2007.  The examiner opined that the Veteran's hypertension was 
not a complication of diabetes, but it was being worsened or 
increased by his diabetes. 

The Veteran also testified at a Travel Board hearing in June 2010 
regarding the onset and treatment of his diabetes and 
hypertension.

The Board finds that the evidence submitted is new, as it was not 
previously considered by VA in the adjudication of the Veteran's 
claims.  Moreover, the evidence is material.  The findings of the 
July 2007 VA examination suggest a possible link between the 
Veteran's current hypertension and his service-connected 
diabetes.

As the evidence submitted is both new and material, the Veteran's 
claim for service connection for hypertension is reopened.


ORDER

New and material evidence having been received, the claim for 
service connection for hypertension is reopened; the appeal is 
granted to this extent only.


REMAND

In addition to the applicable legal criteria cited above, service 
connection is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310 (2009).  Any additional impairment 
of earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional impairment 
is itself a separate disease or injury caused by the service-
connected condition, should also be compensated.  Allen v. Brown, 
7 Vet. App. 439 (1995).  When service connection is thus 
established for a secondary condition, the secondary condition 
shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent 
medical evidence to connect the asserted secondary disability to 
the service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's March 2007 claim to reopen, and 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen v. Brown, 7 Vet. App. 439 
(1995), regarding secondary service connection on the basis of 
the aggravation of a nonservice-connected disorder by a service-
connected disability.  See 71 Fed. Reg. 52744 (2006).  The 
amended 38 C.F.R. § 3.310(b) institutes additional evidentiary 
requirements and hurdles that must be satisfied before 
aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 
provides, in pertinent part, that VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under the 
Schedule for Rating Disabilities (38 CFR part 4) and determine 
the extent of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the natural 
progress of the disease, from the current level.  38 C.F.R. § 
3.310(b)(2009).

In this case, the Veteran is currently service connected for 
diabetes mellitus type II.  He has asserted that he currently has 
hypertension and kidney disease, and that these disorders were 
caused, or aggravated by, his diabetes mellitus.

The Veteran underwent a VA examination in November 2007.  The 
examiner indicated that the Veteran had hypertension that was 
worsened or increased by his diabetes.  He stated that the 
Veteran's diabetes had been poorly controlled during the 
preceding 24 months.  As a result, the Veteran's hypertension had 
been difficult to control, and had recently required a doubling 
of his hypertension medication.

The examiner also noted that the Veteran had grade 2 renal 
insufficiency which seemed to be caused by a mix of longstanding 
hypertension and poorly controlled diabetes.  A separate May 2007 
letter from the Veteran's treating VA nurse practitioner stated 
that the Veteran's kidneys were being impacted as a direct result 
of diabetes.

The Board also notes that additional opinions of record indicate 
that the Veteran's hypertension is not proximately due to his 
diabetes, as the diagnosis for hypertension predated the 
diagnosis of diabetes by at least 3 years.  In addition, a March 
2008 treatment note from the Veteran's VA physician included a 
notation that the Veteran had stage II kidney disease due to 
diabetes mellitus and hypertension.  A December 2009 VA 
examination indicated that renal insufficiency was not present.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2009).  In light of 
the amended regulations regarding establishing service connection 
for disabilities aggravated by service-connected disabilities, 
the Veteran's claim for service connection should be remanded for 
an additional VA examination to determine whether, and to what 
extent, the Veteran's hypertension is being aggravated by his 
diabetes.  The examiner should also comment as to the nature of 
the Veteran's renal insufficiency and whether, and to what 
extent, the Veteran's renal insufficiency is being caused or 
aggravated by his diabetes and hypertension.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of his 
hypertension and renal insufficiency, to 
include whether hypertension is permanently 
aggravated by diabetes, and whether renal 
insufficiency, if present, is proximately due 
to or aggravated by diabetes and 
hypertension. After a review of the claims 
folder, to include the opinions dated July 
2004, November 2007, and December 2009, the 
examiner should address the following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran has hypertension that is aggravated 
or permanently worsened by his service-
connected diabetes mellitus type II.  If it 
is determined that the Veteran's hypertension 
was aggravated by his diabetes, to the extent 
that is possible, the examiner should 
indicate the approximate degree of disability 
or baseline before the onset of the 
aggravation.

(B) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran has renal insufficiency that is (1) 
proximately due to or the result of his 
hypertension and service-connected diabetes; 
or (2) aggravated or permanently worsened by 
his hypertension and service-connected 
diabetes.  If it is determined that the 
Veteran's renal insufficiency was aggravated 
by his hypertension and service-connected 
diabetes, to the extent that is possible, the 
examiner should indicate the approximate 
degree of disability or baseline before the 
onset of the aggravation.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed. A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

Note: The requested opinions on aggravation 
should be premised on the baseline level of 
severity of the hypertension and renal 
insufficiency disabilities before the onset 
of aggravation, or by the earliest medical 
evidence created at any time between the 
onset of aggravation and the examiner's 
current findings.

2.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated. If any claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative. After the Veteran has 
had an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


